DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  the phrases: ”in the claims” (specification para. 0014, about line 6; para. 0017, line 8) should be referred to embodiments of the invention instead.   Appropriate correction is required.

Claim Objections
Claims 13-32are objected to because of the following informalities:  
The phrases: “a step of” (claim 13, lines 5, 7, 9, 13) should be deleted, since each “forming” is represented method step already no need to redundant.  
“the step of” (claim 13, line 14) should be changed to:--“the”—to reflect the changes above.
Similar to the above apply to the rest of dependent claims 14-32, where the phrase: ”the step of” occurrence should be changed to:--“the “--, respectively.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Since scope of claims clearly directed to method for making a core for rotary electric machine, therefore “the rotor and stator is formed” (see claim 13, lines 2-3) should be rewritten into positive method limitations, the following standard form/format is suggested.
	--“A manufacturing method of a core for a rotary electric machine, said core includes a rotor core and a stator core, the method comprising steps of:
	forming the rotor core by stacking a plurality of rotor plate members each having a hole portion; 
	forming the stator core by stacking a plurality of stator plate members each having a slot portion;”--.
	 “a step of forming a stator side release hole” (claim 14, line 2)is unclear and confusing in that it is not known if this as same as that as previously cited  in claim 13, line 5.   Further, a number of redundant repeat of same steps existed in claim 14, it is suggested that claim 14 rewritten to standard method limitation forms as following:
	-- The manufacturing method of a core for a rotary electric machine according to claim 13, wherein the forming the stator side release hole comprising  integrally blanking the first portion and a connecting portion between a portion of the formed  flattened portion and a portion of the formed slot portion.”--.   
	Similar to the above should be applied to each of claims 16-21, where the recites of “wherein the step of forming the stator side release hole is a step of forming the stator side release hole by integrally blanking the connecting portion and the first portion while” should be updated to:--“ wherein the forming the stator side release hole comprising integrally blanking the connecting portion and the first portion”-- , respectively.

	“wherein the manufacturing method further comprises a step of blanking a second portion after the step of forming the stator side release hole and before the step of forming the rotor plate member, the second portion including the stator side release hole and being at least a part of a portion of the electric steel plate in which the slot portion is formed” (claims 22-25,28-29, 31 lines 1-3, claims 26-27, 30, lines 1-2) should be reformulated to:
	--“wherein the manufacturing method further comprises blanking a second portion after the forming the stator side release hole and before the forming the rotor plate member, the second portion including the stator side release hole and being the at least a part of a portion of the electric steel plate in which the slot portion is formed”--.
	“wherein the step of forming the rotor side hole portion is a step of forming a rotor side release hole portion in a part of a portion of the electric steel plate in which the hole portion is formed”(claim 32, lines 1-2). Should be updated to:--“wherein the forming the rotor side hole portion in the at least a a part of a portion of the electric steel plate in which the hole portion is formed”--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt